Citation Nr: 1751838	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  07-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Individual Unemployability prior to May 4, 2010.

2.  Entitlement to an increased rating for a left ankle sprain.

3.  Entitlement to an increased rating for left calcaneocuboid osteotomy.

4.  Entitlement to an increased rating for right rotator cuff impingement syndrome.

5.  Entitlement to an increased rating for residual surgical scars associated with the left calcaneocuboid osteotomy.

6.  Entitlement to an increased rating for a painful left foot scar.

7.  Entitlement to an effective date earlier than May 4, 2010 and to an increased rating for major depressive disorder.  

8.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected left ankle disability.
9.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with demyelinating sensory polyneuropathy, to include as secondary to a service-connected left ankle disability.  

10.  Service connection for chronic obstructive pulmonary disease (COPD).  

11.  Entitlement to service connection for a spinal injury with nerve damage under the provisions of 38 U.S.C.A. § 1151.

12.  Entitlement to service connection for a right hip condition, to include as secondary to a service-connected left ankle disability.   


REPRESENTATION

Veteran represented by:	Attorney Adam Neidenberg


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2012, March 2015, March 2016, June 2016, and June 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In a July 2017 written statement, the Veteran withdrew his prior request for a Board hearing.  

The issues of entitlement to service connection for a claimed right hip disability, entitlement to service connection for a claimed left knee disability, entitlement to service connection for DDD, entitlement to service connection for COPD, and entitlement to service connection for a claimed spinal injury with nerve damage under the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By August 2017 correspondence, prior to the promulgation of a decision in the matters, the Veteran withdrew his appeals of entitlement to Individual Unemployability prior to May 4, 2010, entitlement to an increased rating for a left ankle sprain, entitlement to an increased rating for left calcaneocuboid osteotomy,  entitlement to an increased rating for right rotator cuff impingement syndrome, entitlement to an increased rating for residual surgical scars associated with the left calcaneocuboid osteotomy, entitlement to an increased rating for a painful left foot scar, and entitlement to an effective date earlier than May 4, 2010 and to an increased rating for major depressive disorder; there are no questions of fact or law remaining in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of the above-noted appeals by the Veteran have been met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3).  Here, VA has received August 2017 correspondence clearly indicating the Veteran wishes to withdraw these appeals.  Thus, there is no error of fact or law remaining for appellate consideration.


ORDER

The appeals are dismissed. 


REMAND


COPD

At the outset, the Board notes that this claim should not be treated as a new and material evidence claim.  Although the Veteran's March 2015 Form 9 was originally deemed untimely, it was subsequently found timely by the AOJ, and the Veteran was so notified in a June 2016 letter.  

As to the underlying claim, a remand is needed to afford the Veteran a VA examination to determine if there is any relationship between his frequent colds during active training as documented on his November 1975 separation examination report and his current COPD.  

Right hip/Left knee/Lumbar spine DDD

The Veteran is claiming entitlement to service connection for these conditions as secondary to his service-connected left ankle disability.   The evidence of record includes a November 2006 negative nexus opinion from a VA examiner that does not specifically address aggravation and a September 2013 more positive but incomplete nexus statement from a VA podiatrist.  A remand is necessary to afford the Veteran a VA examination to identify any current right hip, left knee, and back disabilities and obtain an adequate nexus opinion identifying his current disabilities and addressing aggravation. 

Spinal/Neurological Disability

Board notes that this claim should not be treated as a new and material evidence claim for the identical reason stated under the COPD claim above.  

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for claimed spinal/neurological disabilities related to either a June 2009 EMG procedure or a July 2009 steroidal injection performed on the Veteran by VA.  To obtain such compensation, the Veteran must show, in pertinent part: (1) a "qualifying additional disability," (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

 Remand of this claim is necessary for several reasons.  First, VA should ensure that the Veteran's relevant VA treatment records are accounted for, including any consent forms or other relevant records related to the June and July 2009 procedures at issue, or its residuals.  See 38 U.S.C.A. § 5103A (West 2014).  Second, a VA medical opinion is in order, and should address whether VA obtained fully informed consent for the June and July 2009 procedures, and whether the Veteran suffered additional disability as a result treatment furnished by VA during the June and July 2009 procedures, including a discussion as to whether there was some fault in the care provided or whether the residuals of the procedures were the result of an event not reasonably foreseeable.  See 38 U.S.C.A. § 5103A; Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records not already associated with the Veteran's claims file, including any informed consent forms related to the June 2009 EMG and the July 2009 steroidal injection performed on the Veteran.

2.  After completion of Item 1, forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT for a retrospective medical opinion discussing the EMG and injection procedures performed on the Veteran in June and July 2009, and any potential residual effects.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:
	
(a)  Did the Veteran suffer from any additional disability following the EMG and steroidal injection procedures performed on him by VA in June and July 2009?

To determine whether the Veteran had additional disability, the examiner should compare the Veteran's condition before the procedures, to the Veteran's condition after the procedures including his reports of symptoms, his spinal imaging, and his treatment records.

(b)  If the Veteran had additional disability, was the additional disability caused by or made worse from the VA EMG and steroidal injection procedures performed in June and July 2009.  

(c)  If the Veteran had additional disability caused or made worse by VA procedures, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(d)  If the Veteran has additional disability caused or made worse by VA treatment, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of either the June 2009 EMG or the July 2009 steroidal injection?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  In answering the above questions, the examiner should consider the Veteran's VA treatment records, including pre-procedure, procedure, and post-procedure treatment notes.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Then schedule the Veteran for an examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  

For the Veteran's right hip, left knee, and back claims, identify any currently diagnosed disability, to include his established lumbar spine DDD.  Any needed diagnostic testing should be performed.  For each diagnosis, the clinician should provide an opinion responding to the following: 

a) Is it at least as likely as not (a 50% or better probability) that the diagnosed disability is related to the Veteran's service?

b) Is it at least as likely as not (a 50 percent or better probability) that the disability was CAUSED by the Veteran's service-connected left ankle disability?

c) Is it at least as likely as not (a 50 percent or better probability) that the disability was AGGRAVATED by the Veteran's service-connected left ankle disability? (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).




For COPD, provide an opinion on the following: 

 Is it at least as likely as not (a 50% or better probability) that the Veteran's COPD was incurred in or is otherwise related to his active service?  This opinion MUST reference Veteran's report of frequent colds in his November 1975 separation examination report.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


